Citation Nr: 9911714	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for memory loss 
secondary to malaria.

2.  Entitlement to service connection for hair loss secondary 
to malaria.

3.  Entitlement to service connection for a pulmonary 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
burns of the right foot.


REPRESENTATION

Appellant represented by:	Michael Lyons, Esquire



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 until April 
1954.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of December 1994 from the Louisville, Kentucky 
Regional Office (RO) which declined to reopen the claim for 
service connection for residuals of right foot burns, and 
denied service connection for memory and hair loss secondary 
to malaria, as well as service connection for hearing loss 
and a lung condition.

This case was previously remanded by the Board in March 1997 
and is once again before the signatory Member for appropriate 
disposition.

After a review of the record, the Board is of the opinion 
that the issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
residuals of right foot burns should be addressed in a REMAND 
following the ORDER portion of this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained with 
respect to the claim for service connection for bilateral 
hearing loss.

2.  Chronic hearing loss has been clinically linked to noise 
exposure during service.

3.  The claims for service connection for hair and memory 
loss due to malaria, as well as pulmonary disability, are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131,1154, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The claims for entitlement to service connection for hair 
and memory loss due to malaria, as well as pulmonary 
disability are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110 , 1131.  (West 
1991).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998). 

1.  Service connection for hearing loss.

The veteran's claim for service connection for bilateral 
hearing loss has been determined to be well-grounded within 
the meaning of 38 U.S.C.A. 5107(a).  That is, he is found to 
have presented a claim in this regard which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The record demonstrates that the appellant has been 
determined to have had meritorious service in an artillery 
capacity, as well as combat service in Korea.  His service 
medical records show that his hearing ability was evaluated 
as 15/15 upon examinations in September 1951 and April 1954 
for separation from the veteran's first and second periods of 
service.  An audiogram was not performed on either 
examination.  No complaints or findings of hearing impairment 
were recorded during active duty.  

The post service record reflects that the veteran was 
afforded a VA general medical examination for compensation 
and pension purposes in March 1964 whereupon it was indicated 
that no hearing loss was noted.  The appellant was not shown 
to have reported complaints of diminished hearing at that 
time.  On VA examination in May 1982, no complaints or 
findings of hearing impairment were reported.  It was 
recorded that the veteran's ears were blocked with wax.  

The appellant complained of impaired hearing on VA 
examination in May 1984.  He was afforded a special ear, nose 
and throat (ENT) examination at that time where it was again 
noted that his ears were impacted with cerumen.  No other 
abnormality of the ears was observed. 

A medical report dated in February 1994 was received from 
Elvis R. Thompson, M.D., noting that the veteran stated that 
his hearing had become worse when he had worked around a lot 
of noise in a Kentucky power plant since approximately 1977.  
It was reported that the appellant had been exposed to 
various air pressure type noises, cranes and diesel equipment 
and pumps at various power plants, and had worn ear defenders 
only intermittently on most of his jobs.  An audiogram was 
performed which was clinically interpreted as showing 
progressive sensorineural hearing loss.  Dr. Thompson opined 
that the veteran's hearing loss was the result of his entire 
life, including social recreational, and work history, and 
was not a disease which could be attributed to a single day, 
event or employer.

The veteran underwent additional audiology and otolaryngology 
examinations at the University of Kentucky in April 1994 
pursuant to a workers compensation claim for hearing loss.  
He provided history to the effect that he had primarily been 
employed as a pipefitter and welder associated with 
construction activity for 26 years after service, and that he 
had worked around a lot of loud, heavy equipment including 
air and steam pressure machines and pumps.  He stated that he 
was not regularly provided with ear protection at that time.  
The veteran reported that he had been in the artillery 
infantry for six years while in service.  It was the opinion 
of William W. Green, Ph.D., that it was very likely that loud 
noises over time had been a primary factor in the development 
of hearing loss.  R. O. Jones, Jr., M.D. opined that the 
veteran had noise-induced hearing loss which was "due to the 
total exposure that he has had throughout his lifetime and 
would include the exposure that he had in the army back in 
the 1940s and 1950s as well as a long history of exposure 
that he had working as a pipefitter and welder in 
construction."  It was felt, however, that his hearing loss 
was largely occupationally related since this was "by far 
the most significant source of his noise exposure...although it 
is very difficult, if not impossible, to actually find how 
much of the hearing loss was due to any particular noise or 
impairment."  

The veteran presented testimony at a RO personal hearing on 
appeal in November 1995 to the effect that while in service, 
he was in artillery and was the "number one" man who pulled 
the string that fired the shell for the gunners.  He related 
that he was exposed to a great deal of noise in this capacity 
and had not been able to hear well since that time.  

On VA audiology examination in August 1997, the veteran 
reported that bilateral hearing impairment had begun in the 
1950s in service and that he attributed the loss to noise 
exposure at that time.  Bilateral hearing loss disability for 
VA purposes was clinically demonstrated.  38 C.F.R. § 3.385 
(1998).  The examiner provided an opinion that it was 
unlikely that the current hearing loss was entirely due to 
in-service noise exposure, but that in view of the veteran's 
report of noise exposure in combat, the onset of hearing loss 
likely occurred in service, and was compounded by other 
factors, including health and occupational noise after 
service discharge.  The examiner commented that a review of 
the claims folder indicated that the veteran passed a whisper 
response test at the time of separation from service, but 
that this was a gross assessment and would not have ruled out 
a high frequency sensorineural hearing loss above 2000 Hertz.

Analysis

The evidence with respect to the veteran's claim for service 
connection for bilateral hearing loss disability reflects no 
complaints or findings of hearing impairment in service or 
within one year of service discharge.  As such, chronic 
hearing loss disability for VA purposes may not be said to 
have been demonstrated in service, or on a presumptive basis 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).

However, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3. 303 (d) (1998); Hensley v. 
Brown, 5 Vet.App. 155, 158 (1993).  In such instances, a 
grant of service connection is warranted only when, "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service." 38 
C.F.R. § 3.303(d).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Impaired hearing shall be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less. 38 C.F.R. § 3.385 
(1998).

The clinical evidence shows that the veteran currently has 
bilateral hearing loss which meets the criteria for a hearing 
loss disability under 38 C.F.R. § 3.385.  Given that he has 
been determined to have served in combat during the Korean 
War, the Board accepts the veteran's descriptions of 
traumatic noise exposure as a gunner's mate as sufficient 
proof consistent with the circumstances, conditions, and 
hardships of such service.  38 U.S.C.A. § 1154(b).  
Furthermore, while the veteran's private physicians have 
noted that occupational exposure is a primary cause of 
current hearing impairment, it is also demonstrated that they 
have found that acoustic trauma in service was also a factor 
in his current bilateral hearing loss.  As well, when the 
veteran was examined by the VA in August 1997, it was the 
examiner's opinion that the onset of hearing loss likely 
occurred in service and was compounded by postservice causes.  
In view of the foregoing, the Board resolves any doubt in 
favor of the veteran and concludes that service connection 
for bilateral hearing loss disability is warranted.

2. Service connection for memory and hair loss secondary to 
malaria,
 and service connection for pulmonary disability.

The threshold question is whether the veteran has presented 
well-grounded claims for service connection for memory and 
hair loss secondary to service-connected disability, and for 
service connection for a lung disorder.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  See Epps v. Gober, 
126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) 
(en banc).

To establish that a claim for secondary service connection 
due to service-connected disability is well grounded, the 
veteran must satisfy three elements.  First, there must be a 
medical diagnosis of a current disability.  Second, there 
must be medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury due to 
service-connected disability.  Third, there must be medical 
evidence of a nexus between disease or injury caused by 
service-connected disability and the claimed additional 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps.  

Factual background

a.  Memory and hair loss due to malaria

By rating action dated in May 1964, service connection was 
established for malaria, and a noncompensable evaluation was 
assigned.  The appellant now contends that he has developed 
hair and memory loss on account of his service-connected 
malaria.  

The post service evidence reflects that that the veteran was 
afforded a special VA neuropsychiatric examination in March 
1964 when his memory was noted to be good.  On special 
psychiatric examination in May 1984, there was no indication 
of impairment of memory.  A claim for memory and hair loss 
due to malaria was received in September 1994.  The 
appellant's wife wrote in November 1994 that he had lost 
nearly all his hair, [presumably due to malaria].  On 
psychiatric examination for post-traumatic stress disorder 
purposes in March 1996, his memory was reported to be intact.  

The veteran testified upon personal hearing on appeal in 
November 1995 that within a couple of years after having 
malaria, his hair began to fall out substantially, and that 
he had been bald since the age of 28 or 30.  He stated that 
he seemed to have begun to forget things after a high fever 
due to malaria. 

b.  Pulmonary disability.

The veteran asserts that he now has disability of the lungs 
which is attributable to service.  

The service medical record reflect no pulmonary complaints or 
findings.  Upon examination in April 1954 for discharge from 
active duty, a chest X-ray was interpreted as negative.  The 
lungs and chest were evaluated as normal.  The postservice 
record is silent for any pulmonary complaints or symptoms 
until July 1978 when the appellant was admitted to a private 
hospital and subsequently hospitalized at a VA facility for 
work-up of a six month history of hoarseness.  Diagnostic 
studies, including laryngeal biopsy and fungal culture, were 
performed whereupon a finding of blastomycoses was confirmed.  
Upon ensuing VA admission in September 1978, it was reported 
that symptoms of such included laryngeal ulcer and a right 
upper lobe cavitary lesion.  The appellant subsequently 
underwent long-term Amphotericin therapy for blastomycosis. 

On VA examination in May 1982, the veteran rendered a history 
to the effect that while working in coal and dust as a 
pipefitter in 1977 he developed a prolonged cold which 
subsequently lead to a finding of blastomycosis.  He stated 
that he had been a heavy smoker until the diagnosis was made.  
He related that he continued to have an occasional 
unproductive cough.  Upon physical examination, no specific 
abnormalities were detected with respect to the respiratory 
system.  A chest X-ray on VA examination n May 1984 was 
interpreted as showing either fibrosis or scarring with 
calcification in the right apex.

The veteran was seen in November 1994 by C. E. Hardin, M.D., 
who diagnosed coal workers' pneumoconiosis.  

Unnamed medical authority was received from the veteran in 
April 1985 which indicated that pulmonary involvement in the 
course of blastomycosis was of such a high percentage in all 
types of cases that it was almost certain that the disease 
resulted from inhalation of airborne spores.  It was noted 
that man acquired North American blastomycosis by obtaining 
the fungus form from some exogenous source in nature, and 
that the resulting disease was so insidious in its 
development that little was known of the early primary 
phases.  It was reported, however, that at first, the 
infection closely resembled an ordinary subacute respiratory 
infection, presenting itself as a nonproductive cough 
accompanied by moderate fever, chest pain and perhaps 
dyspnea. 

VA clinical records dated in 1997 show that the appellant was 
treated for multiple complaints and disorders primarily 
unrelated to this appeal.  A diagnosis of stable chronic 
obstructive pulmonary disease was listed among his multiple 
disorders.

Analysis

The Board points out in this instance that although the 
appellant now claims that he has memory and hair loss which 
are related to his service-connected malaria, and that 
pulmonary disability had its onset in service, the clinical 
record does not support his assertions.  Initially, it is 
pointed out that no such conditions were noted during active 
duty or in the immediate years thereafter.  See 
38 C.F.R.§ 1110; 38 C.F.R. § 3.303.  

The Board notes that while the record does not reflect any 
clinical indication of hair or memory loss, the veteran is 
competent to attest that he has suffered certain 
symptomatology since his periods of military service.  See 
Stadin v. Brown, 8 Vet. App. 280 (1995).  However, it most be 
pointed out that even if there are current findings of memory 
and hair loss, there is no competent medical evidence of an 
etiological relationship between service or a service-
connected disability that establishes a nexus relationship.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  As well, in the 
case of lung disability, there is also no clinical evidence 
of record which shows that there is a causal connection 
between service and the onset of blastomycoses in 1978 or the 
currently diagnosed COPD.  The veteran's contentions to the 
effect that he now has memory and hair loss due to service-
connected malaria, and lung disability causally related to 
active service, are not probative to establish a nexus since 
he is not qualified as a lay person to offer a medical 
opinion of etiology or diagnosis.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).  A well-grounded claim must be 
supported by evidence, more than merely allegations.  See 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  The Board 
thus finds no tenable basis to conclude that a chronic 
pulmonary disability was incurred in service, or that there 
is any secondary relationship between a service-connected 
disability and the claimed memory and hair loss.  See also 
Allen v. Brown, 7 Vet.App. 439 (1995).

The Board must point out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet. App. at 81.  
Without the requisite competent evidence reflecting that the 
appellant's claimed memory impairment, hair loss and lung 
disability are related to service or service-connected 
disability, he has not met his burden of submitting evidence 
that his claims of service connection for such are well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 144 (1992).  
Accordingly, the appellant's claims for entitlement to 
service connection for memory and hair loss due to malaria 
and lung disability are found to be not well grounded, and 
the appeals based thereon must be denied.  As the claims are 
not well grounded, the VA has no further duty to assist the 
appellant in developing the record to support these claims.  
Epps.  Moreover, the Board is not aware of the existence of 
any relevant evidence which, if obtained, would make the 
claims well grounded.  See McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997) (per curiam).

Although the Board has considered and decided the issues of 
entitlement to service connection for memory and hair loss 
secondary to malaria, and for a pulmonary disorder, on a 
ground different from that of the RO, which denied the claims 
on the merits, the appellant has not been prejudiced by the 
Board's decision.  This is because in assuming that the 
claims were well grounded, the RO afforded the claimant 
greater consideration than the claims in fact warranted under 
the circumstances.  See Meyer v. Brown, 9 Vet.App. 425, 432 
(1996).

As the foregoing explains the need for competent medical 
evidence of a current disability which is linked by competent 
medical evidence to service or a service-connected 
disability, the Board views its discussion above sufficient 
to inform the appellant of the elements necessary to complete 
his application for service connection for the above-cited 
disorders.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for hair and memory loss due to malaria, 
as well as pulmonary disability, is denied.  

Service connection for bilateral hearing loss is granted.  


REMAND

By an unappealed determination in May 1983, the RO denied 
entitlement to service connection for residuals of burns of 
the right foot.  The RO held at that time that the record 
lacked current demonstration of the disability at issue, 
namely chronic residuals of the right foot burns demonstrated 
in service.

Based on a careful review of the voluminous evidence of 
record, it appears that the veteran's right foot has never 
been specifically examined to determine whether or not he 
currently has any residuals of the right foot burns he 
sustained in service.  He testified upon personal hearing on 
appeal in November 1995 that he continued to have scars on 
his feet.  To this end, the Board is of the opinion that a 
current examination by a VA dermatologist is indicated.

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The veteran be scheduled for a 
special VA dermatologic examination to 
determine whether or not there are any 
current scar residuals or other residuals 
of burns to the right foot in service.  
All clinical manifestations should be 
reported in detail.  A copy of this 
remand must be made available to the 
examiner for use in the study of this 
case.  

2.  The veteran should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the scheduling of the 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder. 

3.  After the development requested 
has been completed, to the extent 
possible, the RO should review any 
such examination report to ensure 
that it is in complete compliance 
with the directives of this REMAND.  
If the report is deficient in any 
manner, the RO must implement 
corrective procedures at once.

4.  The RO should then again adjudicate 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
residuals of right foot burns.  If any 
action remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of 
the case and be given the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, as 
appropriate.  

The purpose of this remand is assist the veteran with the 
development of evidence in connection with his claim and to 
ensure a complete record.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  The veteran may submit 
additional evidence pertinent to his claim if he so desires.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


